      Case 2:17-cr-00390 Document 439 Filed on 08/26/19 in TXSD Page 1 of 13




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA               §
                                       §
                                       §
VS.                                    §        CASE NO. 2:17-CR-390
                                       §
DAVID KEITH WILLS                      §


                DEFENDANT’S AMENDED EXHIBIT LIST FOR TRIAL




Exhibit                                                        Not
No.       Description                  Offer:      Admitted:   Accepted   Offer of Proof
          7thGrade Attendance
          Reports L.S.
          DKW:0000001-
1         DKW:0000005
          Grade 7 Grades L.S.
          DKW:0000006-
2         DKW:0000007
          L.S. Student Incident
          Reports
          DKW:0000008-
3         DKW:00000011
          BISD Gifted and Talented
          Student Performance Record
          2012-2013 L.S.
          DKW:00000037-
4         DKW:00000043
          BISD Gifted and Talented
          Student Performance Record
          2011-2012 L.S.
          DKW:00000044-
5         DKW:00000047
          BISD Gifted and Talented
          Student Performance Record
          2010-2011 L.S.
          DKW:00000048-
6         DKW:00000051
          Galaxy Program Academic
7         Acceptance Form L.S.
     Case 2:17-cr-00390 Document 439 Filed on 08/26/19 in TXSD Page 2 of 13




         DKW:00000052-
         DKW:00000057
         BISD Gifted and Talented
         Student Performance Record
         2009-2010 L.S.
         DKW:00000058-
8        DKW:00000061
         Oliveria Middle School
         Student Release form ’14-15
         L.S.
         DKW:00000062-
9        DKW:00000065
         Valley Regional Medical
         Center Medication Center
         UTI L.S.
         DKW:00000096-
10       DKW:000000108
         Valle/Villarreal Dental
         Center L.S.
         DKW:000000109-
11       DKW:000000120
         Invoices to Washington D.C.
         Trip
         DKW:000000122-
12       DKW:000000133
         People to People
         Correspondence
         DKW:000000134-
13       DKW:000000137

         8/22/12 Thurber Visit
         DKW:000000140-
14       DKW:000000142
         2/18/13 Thurber Visit
         DKW:000000143-
15       DKW:000000146
         5/6/13 Thurber Visit
         DKW:000000147-
16       DKW:000000148
         8/12/13 Thurber Visit
         DKW:000000149-
17       DKW:000000151
         8/27/13 Thurber Visit
         DKW:000000152-
18       DKW:000000156
         1/7/14 Thurber Visit
         DKW:000000157-
19       DKW:000000159
     Case 2:17-cr-00390 Document 439 Filed on 08/26/19 in TXSD Page 3 of 13




         2/13/14 Thurber Visit
         DKW:000000160-
20       DKW:000000164
         4/16/14 Thurber Visit
         DKW:000000165-
21       DKW:000000167
         6/27/14 Thurber Visit
         DKW:000000168-
22       DKW:000000173
         8/4/14 Thurber Visit
         DKW:000000174-
23       DKW:000000175
         7/8/14 Thurber Visit
         DKW:000000176-
24       DKW:000000178
         8/7/14 Thurber Visit
         DKW:000000179-
25       DKW:000000181
         8/11/14 Thurber Visit
         DKW:000000182-
26       DKW:000000184
         8/20/14 Thurber Visit
         DKW:000000185-
27       DKW:000000187
         8/27/14 Thurber Visit
         DKW:000000188-
28       DKW:000000190
         11/10/14 Thurber Visit
         DKW:000000191-
29       DKW:000000193
         11/22/14 Thurber Visit
         DKW:000000194-
30       DKW:000000196
         2/13/15 Thurber Visit
         DKW:000000197-
31       DKW:000000201
         2/18/15 Thurber Visit
         DKW:000000202-
32       DKW:000000204
         3/3/15 Thurber Visit
         DKW:000000205-
33       DKW:000000207
         Quest Diagnostics Urine test
         L.S.
         DKW:000000208-
34       DKW:000000214
     Case 2:17-cr-00390 Document 439 Filed on 08/26/19 in TXSD Page 4 of 13




         3/22/14 Days Inn Folio
35       DKW:000000246
         4/11/14 Days Inn Folio
36       DKW:000000247
         6/6/14 Days Inn Folio
37       DKW:000000248
         6/29/14 Days Inn Folio
38       DKW:000000249
         7/25/14 Days Inn Folio
39       DKW:000000250
         9/17/14 Days Inn Folio
40       DKW:000000251
         10/25/14 Days Inn Folio
41       DKW:000000252
         12/31/14 Days Inn Folio
42       DKW:000000253
         Cameron County Family
         Violence Task Force Report
         DKW:000000507-
43       DKW:000000512
         Tx DPS Family Violence
         Report
         DKW:000000513-
44       DKW:000000514
         Tx DPS Sexual Assault
         Report
         DKW:000000515-
45       DKW:000000516
         BPD Submission Form
46       DKW:000000534
         BPD Release of Property 4-
         16-15 iPhone 5s
47       DKW:000000588
         BPD Release of Property 4-
         14-15
48       DKW:000000589
         4-22-15 BPD Receipt of
         Evidence Property iPhone 5s
49       DKW:000000590
         4-22-15 BPD Receipt of
         Evidence Property
50       DKW:000000591
         4-16-15 BPD Receipt of
         Evidence Property iPhone 5s
51       DKW:000000592
     Case 2:17-cr-00390 Document 439 Filed on 08/26/19 in TXSD Page 5 of 13




         5-6-15 BPD Receipt of
         Evidence Property
52       DKW:000000593
         5-6-15 BPD Receipt of
         Evidence Property
53       DKW:000000594
         Intake Report Child
         Protective Services
         DKW:000000673-
54       DKW:000000681
         DFPS Contact Log Narrative
         DKW:000000682-
55       DKW:000000685
         DFPS Intake Report
         DKW:000000686-
56       DKW:000000694
         Hudson Elementary Student
         Release Log 2012/2013
         DKW:000000701-
57       DKW:000000712
         Hudson Elementary Student
         Release Log 2011/2012
         DKW:000000713-
58       DKW:000000720
         Oliveria Middle Student
         Release Form 2013-2014
         DKW:000000721-
59       DKW:000000722
         Oliveria Middle Student
         Release Form 2014-2015
         DKW:000000723-
60       DKW:000000726
         Grade Report Oliveria
         Middle School L.S.
         DKW:000000732-
61       DKW:000000733
         Grade Report Hudson
         Elementary L.S.
62       DKW:000000738
         GJ Subpoena return BISD
         DKW:000000774-
63       DKW:000000782
         South Texas Eye Center
         Records
         DKW:000000793-
64       DKW:000000875
         The Children’s Doctor
65       Records
      Case 2:17-cr-00390 Document 439 Filed on 08/26/19 in TXSD Page 6 of 13




          DKW:000000876-
          DKW:000000959
          Wells Fargo Records Losoya
          DKW:0000001215-
66        DKW:0000001981
          Sarita Checkpoint Data and
          Car Photos
          DKW:0000002314-
67        DKW:0000002323
          DFPS Table of Contents
          DKW:0000002324-
68        DKW:0000002327
          DFPS Case File Cover Sheet
          and Case Event List
          DKW:0000002328-
69        DKW:0000002364
          DFPS External Documents
          (Redacted)
70        WITHDRAWN


70a       CPS Records


70b       CPS Photos
          CPS Intake Report
          (Redacted)
71        WITHDRAWN
          CPS Notification to Law
          Enforcement Agency of
          Abuse/Neglect Report
          DKW:0000002375-
72        DKW:0000002381
          CPS Application for
          Emergency Assistance
          DKW:0000002382-
73        DKW:0000002383
          CPS Services and Referrals
          Checklist Report
          DKW:0000002384-
74        DKW:0000002385
          CPS Risk Assessment Report
          DKW:0000002386-
75        DKW:0000002392
          CPS Investigation Summary
          for Maria Losoya
          DKW:0000002393-
76        DKW:0000002399
     Case 2:17-cr-00390 Document 439 Filed on 08/26/19 in TXSD Page 7 of 13




         CPS History of Investigation
         for Maria Losoya
77       DKW:0000002400
         CPS Family Service Plan
         Evaluation
         DKW:0000002401-
78       DKW:0000002405
         CPS Conservatorship
         Removal
79       DKW:0000002406
         Redacted CPS Records
80       WITHDRAWN
         Permanency Conference
         Notes
         DKW:0000002429-
81       DKW:0000002431
         CPS Redacted Documents
82       WITHDRAWN
         Contact Log Narrative
         DKW:0000002618-
83       DKW:0000002626
         CPS Redacted Documents
         Cont’d
84       WITHDRAWN
         Vehicle Information – 2005
         BMW
         DKW:0000003086-
85       DKW:0000003088
         Vehicle Information – 2009
         Lexus
86       DKW:0000003089
         4200 Las Palmas Records
         with Affidavit
         DKW:0000003116-
87       DKW:0000003129
         506 Lakewood Property
         Records with Affidavit
         DKW:0000003130-
88       DKW:0000003265
         SANE Records with Affidavit
         DKW:0000003270-
89       DKW:0000003344
         Records for 210 Oak Bay
         #402 in Rockport with
         Affidavit
         DKW:0000003398-
92       DKW:0000003418
      Case 2:17-cr-00390 Document 439 Filed on 08/26/19 in TXSD Page 8 of 13




          Omni Hotel Receipt with
          Business Records Affidavit
          DKW:0000003419-
93        DKW:0000003420
          GBT Port Isabel Lease
          Agreement 11820 Parklawn
          Dr., Ste. 204 with Affidavit
          DKW:0000003421-
94        DKW:0000003440
          GBT Port Isabel Settlement
          Statement 503 Southpoint
          Dr. with Affidavit
          DKW:0000003441-
95        DKW:0000003497
          HUD Settlement Statement
          2207 Cape McCan in
          Rockport with Affidavit
          DKW:0000003498-
96        DKW:0000003501
          Records for 110 Villa Doce
          with Affidavit
          DKW:0000003502-
97        DKW:0000003517
          M&T Bank Records 2011-
          2015 David Wills
          DKW:0000003518-
98        DKW:0000003558
          Eye Institute of Corpus
          Christi Records for DKW
          DKW:0000003559-
99        DKW:0000003575
          Starbucks Store Locations
          and Corresponding Store
          Numbers
          DKW:0000003576-
100       DKW:0000003584
          Richard Losoya Blue Federal
          Credit Union Records
          DKW:0000003585-
101       DKW:0000004082
          Richard Losoya Bank of
          America Records
          DKW:0000004083-
102       DKW:0000004236
          National Protocol for Sexual
          Assault Medical Forensic
103       Examination
      Case 2:17-cr-00390 Document 439 Filed on 08/26/19 in TXSD Page 9 of 13




          DKW:0000004237-
          DKW:0000004614

          Losoya Sprint Records
          DKW:0000004934-
104       DKW:0000005378
          Losoya Jail Calls
          DKW:0000005379-
105       DKW:0000005397
          Randy Moore Recorded
          Statement
106       DKW:0000005560
          Randy Moore Affidavit
          DKW:0000005398-
107       DKW:0000005405
          Randy Moore Drawing
          DKW:0000005406-
108       DKW:0000005407
          Nicholas Stambaugh Bank
          Records
          DKW:0000005408-
109       DKW:0000005521
          Jane Doe Social Media Posts
          DKW:0000005522-
110       DKW:0000005559
          Signed Nunez Stipulation
          DKW:0000005561-
111       DKW:0000005565
          Photos of Apple Desktop
          Computer turned over by
          Defense
          DKW:0000005566-
112       DKW:0000005569
          Photo of two GBT Shrimp
113       DKW:0000005570
          Photo of GBT Assembly Line
114       DKW:0000005571
          Photo of GBT Shrimp
115       DKW:0000005572
          Photos of Water Levels at
          GBT Shrimp Farm Rockport
          DKW:0000005573-
116       DKW:0000005575
          Aquaculture Magazine
          Article on GBT
          DKW:0000005576-
117       DKW:0000005581
      Case 2:17-cr-00390 Document 439 Filed on 08/26/19 in TXSD Page 10 of 13




           Photos of Valley Baptist
           Medical Center Colposcope
           DKW:0000005582-
118        DKW:0000005584
           David Wills Blog
           DKW:0000005585-
119        DKW:0000005952
           Photo of David Wills Genital
           Area
120        DKW:0000005953
           Photos of David Wills Scar on
           Abdomen
           DKW:0000005954-
121        DKW:0000005955
           Border Crossing Photo of F-
           150
122        DKW:0000005956
           Border Crossing Photo of
           BMW
123        DKW:0000005957
           Sarah Baker text to David
           Wills
124        DKW:0000005958
           Photo of the Kids
125        DKW:0000005959
           Photos of GBT Apple Laptop
           DKW:0000005960-
126        DKW:0000005961
           Article and Photo of Sonja
           Eddleman using colposcope
           DKW:0000005962-
127        DKW:0000005967
           GBT Port Isabel Demolition
           Contract
128        DKW:0000005968
           GBT Port Isabel Lease
           Payments
129        DKW:0000005969
           Miguel Angel Uresti W9
130        DKW:0000005970
           Online Omni Hotel
           Photographs from Website
           DKW:0000005971-
131        DKW:0000005972
Case 2:17-cr-00390 Document 439 Filed on 08/26/19 in TXSD Page 11 of 13




                                Respectfully Submitted,



                                By:   /s/ Cynthia E. Orr
                                      Cynthia E. Orr

                                CYNTHIA E. ORR*
                                Bar No. 15313350
                                GERALD H. GOLDSTEIN
                                Bar No. 08101000
                                ABASI D. MAJOR
                                Bar No. 24096504
                                DEBRAL. INNOCENTI
                                Bar No. 24046135
                                DESTINEE N. RUSSELL
                                Bar No. 24096406
                                JOHN S. GILMORE, III
                                Bar No. 24096676
                                GOLDSTEIN & ORR
                                310 S. St. Mary’s St. 29th Fl.
                                San Antonio, Texas 78205
                                210-226-1463 phone
                                210-226-8367 facsimile
                                Email: whitecollarlaw@gmail.com
                                Email: ggandh@aol.com
                                Email: abasi.major@gmail.com
                                Email: debraplacette@gmail.com
                                Email: drussell.ggho@gmail.com
                                Email: johnstuartgilmore@gmail.com


                                JOHN T. HUNTER
                                Bar No. 24077532
                                HUNTER, LANE & JAMPALA
                                310 S. St. Mary’s St., Suite 1740
                                San Antonio, Texas 78205
                                210-202-1076 phone
                                210-880-6162 facsimile
                                Email: jth753@gmail.com

                                JOHN S. GILMORE
                                Bar No. 07958500
                                622 South Tancahua
                                Corpus Christi, Texas 78401
Case 2:17-cr-00390 Document 439 Filed on 08/26/19 in TXSD Page 12 of 13




                                361-882-4378 phone
                                361-882-3635 facsimile
                                Email: gilmorelaw@msn.com


                                RENE RODRIGUEZ
                                Bar No. 17148400
                                433 S. Tancahua St.
                                Corpus Christi, Texas 78401
                                361-815-3888 phone
                                361-882-1919 facsimile
                                Email: rene.rodriguez@rdrlaw.com


                                TERRY W. SHAMSIE
                                Bar No. 18089800
                                LAW OFFICE OF TERRY W. SHAMSIE
                                4002 Castle Valley Dr.
                                Corpus Christi, TX 78410
                                361-960-6300 phone
                                E-mail: Terryshamsie@hotmail.com


                                RICHARD FELDMAN
                                District of Columbia Bar No. 399259
                                PO Box 340
                                Rindge, NH 03461
                                (609) 930-6444 phone
                                Email: mls@usa.net


                                DANTE E. DOMINGUEZ
                                Bar No. 24086677
                                Law Office of Dante Eli Dominguez
                                6243 Interstate Hwy 10, Suite 503
                                San Antonio, Texas 78201
                                210-227-9399-1463 phone
                                210-855-1863 facsimile
                                Email: ddominguez.law@gmail.com


                                Attorneys for Defendant,
                                DAVID KEITH WILLS

                                *Lead Counsel
   Case 2:17-cr-00390 Document 439 Filed on 08/26/19 in TXSD Page 13 of 13




                           CERTIFICATE OF SERVICE

      I hereby certify that a copy of the above and foregoing has been electronically

delivered to Assistant United States Attorney Zahra Fenelon, as a registered

participant   to   the   CM/ECF   document    filing   system,    and   by   email   to

Zahra.fenelon@usdoj.gov on this the 26th day of August 2019.



                                      By:    /s/ Cynthia E. Orr
                                             Cynthia E. Orr
